 Case 3:18-cr-04218-LAB Document 331 Filed 05/20/20 PageID.1336 Page 1 of 3



1
2
3
4
5
6
7
8
                            UNITED STATES DISTRICT COURT
9
                           SOUTHERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                         CASE NO. 18cr4218-LAB

12                                        Plaintiff,
                                                       ORDER DENYING MOTION FOR
                           vs.                         REDUCTION OF SENTENCE [Dkt. 319]
13
14   CHRISTOPHER RISDON,
                                       Defendant.
15
16          On September 9, 2019, this Court sentenced Defendant Christopher Risdon to 60
17   months imprisonment and five years of supervised release for conspiracy to distribute
18   methamphetamine in violation of 21 U.S.C. § 841(a)(1) and 846. Defendant now moves for
19   a reduction in sentence under 18 U.S.C. § 3582(c), arguing that the coronavirus pandemic
20   warrants a modification of his sentence.
21          Under 18 U.S.C. § 3582(c)(1)(A), a court may, in certain circumstances, grant a
22   defendant’s motion to modify his or her term of imprisonment. Before filing such a motion,
23   the defendant must first petition the Bureau of Prisons (“BOP”) to file such a motion on his
24   or her behalf. A court may grant the defendant’s own motion for a modification in sentence
25   only if the motion was filed “after the defendant has fully exhausted all administrative rights
26   to appeal a failure of the [BOP] to bring a motion on the defendant’s behalf” or after 30 days
27   have passed “from the receipt of such a request by the warden of the defendant’s facility,
28   whichever is earlier.” Id.



                                                 -1-
 Case 3:18-cr-04218-LAB Document 331 Filed 05/20/20 PageID.1337 Page 2 of 3



1           If the exhaustion requirement is met, a court may modify or reduce the defendant’s
2    term of imprisonment “after considering the factors set forth in [18 U.S.C. § 3553(a)]” if the
3    Court finds, as relevant here, that “extraordinary and compelling reasons warrant such a
4    reduction” and “such a reduction is consistent with applicable policy statements issued by
5    the Sentencing Commission.” Id. The Defendant bears the burden to establish that he or
6    she is eligible for a sentence reduction. United States v. Holden, 2020 WL 1673440, at *3
7    (D. Or. 2020)
8           Risdon has not satisfied the exhaustion requirement here. There is no indication in
9    his motion that Risdon has petitioned the warden of his facility, FCI Lompoc, for
10   compassionate relief.    See Opposition at 3.      Because the exhaustion requirement is
11   jurisdictional, this Court lacks authority to grant Risdon’s motion at this stage. See United
12   States v. Reid, 2020 WL 1904598, at *4 (N.D. Cal. 2020) (“The Court cannot forgive the
13   failure to exhaust, and without exhaustion, the Court lacks jurisdiction over the motion.”).
14          In any event, the Court would deny Risdon’s motion on the merits. Risdon, who is
15   48 years old, claims to suffer from “[four] of the six conditions named by the CDC as putting
16   people at risk for COVID-19.” Motion at 1. Although he does not state which conditions he
17   suffers from, the government has reviewed Risdon’s medical records and confirms that he
18   suffers from Type 2 diabetes and cardiomyopathy due to hypertension, both of which place
19   him at heightened risk of suffering complications from the coronavirus.
20          Although Risdon’s underlying conditions would ordinarily counsel in favor of granting
21   relief, the fly in the ointment here is that Risdon has already contracted coronavirus.
22   According to the government, Risdon’s medical records show that he tested positive for
23   coronavirus on May 8, 2020. He initially reported several mild symptoms, including cough,
24   shortness of breath, muscle pain, fatigue, sore throat, a loss of taste and smell, and chills.
25   Since that time, however, his condition has improved and he is now asymptomatic. Without
26   putting too fine a point on it, the Court would be inclined to release Risdon only if he still
27   faced an imminent threat of contracting coronavirus. Having already contracted the virus,
28   and without any indication that FCI Lompoc somehow lacks the ability to manage his



                                                -2-
 Case 3:18-cr-04218-LAB Document 331 Filed 05/20/20 PageID.1338 Page 3 of 3



1    treatment, there is no basis to grant Risdon’s release. Indeed, granting his release would
2    likely result in him spreading the virus to other individuals in the community, which obviously
3    counsels against granting his release. Further, Risdon has served just eight months of his
4    60-month mandatory minimum sentence, and the section 3553(a) factors still cut in the
5    same direction they did at the time of sentencing.
6           Risdon’s motion for a reduction in sentence under 18 U.S.C. § 3582(c) is DENIED
7    on the merits and for failure to exhaust administrative remedies.
8           IT IS SO ORDERED.
9    Dated: May 20, 2020
10                                                  HONORABLE LARRY ALAN BURNS
                                                    Chief United States District Judge
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                 -3-
